SIDLEY AUSTIN LLP 787 SEVENTH AVENUE NEW YORK, NY10019 (212) 839 5300 (212) BEIJING BRUSSELS CHICAGO DALLAS FRANKFURT GENEVA HONG KONG LONDON FOUNDED 1866 LOS ANGELES NEW YORK SAN FRANCISCO SHANGHAI SINGAPORE SYDNEY TOKYO WASHINGTON, D.C. September 4, 2007 VIA EDGAR Mr. Michael Pressman Special Counsel, Office of Mergers and Acquisitions United States Securities and Exchange Commission 100 F. Street, N.E. Washington D.C. 20549-0303 Re: Magna International Inc. Schedule TO-I filed August 14, 2007 – Draft Notice of Variation File No. 5-43799 Dear Mr. Pressman: Further to our conversation of earlier today, please find enclosed a draft Notice of Variation in connection with the tender offer (the “Offer”) by Magna International Inc. (the “Company”) for its Class A Subordinate Voting Shares (the “Shares”) for your review.We believe these amendments conform the Offer to the Alliance Semiconductor no-action letter (available September 22, 2006). Please contact me at (212) 839-5404 at your earliest convenience to discuss this matter as the Company would like to file the Notice of Variation no later than September 6, 2007 so that it will not be required to extend the Offer. Yours truly, /s/ Asi Kirmayer Asi Kirmayer cc: Mr. Jeffrey O. Palmer, Magna International Inc. Ms. Jean Fraser, Osler Hoskin & Harcourt LLP Sidley Austin LLP is a limited liability partnership practicing in affiliation with other Sidley Austin partnerships
